DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Peng for an “electronic lock” filed August 29, 2019 has been examined.  
   
Claims 1-6 are pending.

Referring to the Specification and the Claim 1, the recitation that an element “an elastically extendable/contractable element” should be “an elastically extendable/contractible element”.  However, the Applicant can use his/her own lexicon.
  
Allowable Subject Matter

Claims 1-6 are allowed.
Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations  a lock middle, which is connected to the outside-door assembly and comprises a lock middle body, elastic elements, a latch coupler, an electrically-driven valve, a first arresting member, a ring, a lock middle housing, a second arresting member, and a body mounting member, the latch coupler being connected to the elastic elements and then coupled to the lock middle body, the electrically-
Claims 2-6 depend directly on independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684